 



Exhibit 10.2
EXECUTION COPY
CONVERSION, SUPPORT AND RELEASE AGREEMENT
     THIS AGREEMENT, dated as of July 31, 2006 (the “Agreement”), is by and
among LJH, Ltd., a Texas limited partnership (“LJH”), Owl Creek I, L.P., Owl
Creek II L.P., Owl Creek Overseas Fund, Ltd. and Owl Creek Overseas Fund II,
Ltd., (together, the “Owl Creek Investors,” and together with LJH, the
“Investors”), TIMCO Aviation Services, Inc., a Delaware corporation (the
“Company”), and TAS Holding, Inc., a Delaware corporation (“Newco”), with
respect to the Agreement and Plan of Merger of even date between the Company and
Newco (the “Merger Agreement”).
     WHEREAS, all of the issued and outstanding capital stock of Newco is owned
by the Investors;
     WHEREAS, the TAS Stockholders acquired from Monroe Capital Advisors LLC
indebtedness of the Company in the approximate amount of $18.4 million (the
“Monroe Debt”) and amended the terms of the Monroe Debt to decrease the interest
rate and fees payable thereunder and to waive certain existing events of default
under the Monroe Debt for the benefit of the Company and advanced to the Company
additional working capital in the amount of $6.0 million thereunder (the “Term
Loan C”) which in turn allowed the Company to amend the terms of its
indebtedness to CIT Group/Business Credit, Inc. (the “CIT Debt”) to resolve
certain existing events of default and to increase the amount of funding
available under that facility (the “Debt Restructure”);
     WHEREAS, pursuant to a Participation Agreement between LJH and the Owl
Creek Investors dated April 10, 2006, they agreed that LJH would own 80.52% of
the Term Loan C, and would receive that percentage of any shares of the Common
Stock, $.001 par value per share, of the Company (the “Company Common Stock”)
into which the Term Loan C might be converted, and the Owl Creek Investors would
own 19.48% of the Term Loan C and would receive that percentage of any Company
Common Stock into which the Term Loan C might be converted (respectively, their
“Pro Rata Shares”);
     WHEREAS, the Company has entered into the Merger Agreement with Newco,
which provides that Newco will merge with and into the Company in a transaction
whereby holders of the Company Common Stock other than the Investors (the
“Public Stockholders”) will be entitled to receive a cash amount of $4.00 per
share of Company Common Stock (the “Merger”), on the terms and conditions stated
in the Merger Agreement;
     WHEREAS, in connection with the proposed Merger, Newco and the Investors
have required that the Company enter into this Agreement providing for the
Company to issue to the Investors, according to their Pro Rata Shares, up to
2,400,000 shares of Company Common Stock at a price of $2.50 per share (the
“Company Stock Issuance”) in exchange for and in satisfaction of up to the
outstanding principal balance of the Term Loan C, subject to the terms and
conditions stated in this Agreement.





--------------------------------------------------------------------------------



 



NOW, THEREFORE, THE INVESTORS, NEWCO AND THE COMPANY AGREE AS FOLLOWS:
     1.1 Defined Terms. Capitalized terms used in this Agreement and not
otherwise defined have the meanings given them in the Merger Agreement.
     1.2 Consideration. In consideration of Newco’s entry into the Merger
Agreement and the actions of the Investors in respect thereof, and for so long
as the Merger Agreement remains in effect and has not been terminated, the
Company agrees to issue to the Investors, according to their Pro Rata Shares, up
to 2,400,000 shares of the Company Common Stock at a price of $2.50 per share
($6,000,000 in the aggregate) in exchange for and in full satisfaction of up to
the outstanding principal balance of the Term Loan C (the “Conversion”) in
compliance with the following requirements:
     (a) Purchase and Sale of Common Stock. The Company hereby agrees to issue
to the Investors up to 2,400,000 shares of Common Stock (subject to adjustment
as provided below) (the “Base Shares”) at a price of $2.50 per share (the “Base
Price”) upon the written notice and demand therefor delivered to the Company by
LJH (a “Purchase Notice”) and tender of the note evidencing the Term Loan C,
subject to the terms and conditions of this Section 1.2. The closing of the
purchase and sale of shares of Company Common Stock (the “Closing”) shall take
place on the fifth Business Day following satisfaction or waiver of the
conditions set forth in this Section 1.2, or such other date as is mutually
agreed to by the Company and the Investors. The Closing shall be held at the
offices of offices of Bracewell & Giuliani LLP, 500 N. Akard, Suite 4000,
Dallas, Texas 75201, unless another place is agreed to in writing by the parties
hereto At the Closing, the Company shall deliver to the Investors certificates
representing the shares of Company Common Stock that the Investors are
purchasing hereunder and LJH will deliver to the Company its acknowledgement of
the payment of a portion of the $6,000,000 principal amount of the Term Loan C
equal to the aggregate Base Price of the number of Base Shares stated in the
Purchase Notice, after which the accrued unpaid interest on the Term Loan C and
any remaining balance of the Term Loan C will remain outstanding and owed to LJH
in accordance with the terms of the agreements governing the payment of such
amounts with respect to the Term Loan C. The right of the Investors to purchase
shares of Company Common Stock pursuant to this Section 1.2 is subject to the
conditions that: (i) all required filings with the SEC by the Company, the
Investors, Newco and its Affiliates shall have been made, and all related
deliveries of documents to the stockholders of the Company and the passage of
notice periods required under 13(e) of the Exchange Act and the rules and
regulations thereunder shall have occurred; (ii) Newco and the Investors shall
affirm in writing at the time of the purchase that immediately following such
purchase Newco and the Investors will effectuate a merger of Newco into the
Company pursuant to Section 253 of the DGCL in accordance with Section 5.04 of
the Merger Agreement; (iii) Newco and the Investors shall affirm in writing that
all shares of Company Common Stock owned by the Investors and their affiliates
have been transferred to Newco; and (iv) no Adverse Recommendation Notice or
Change in Company Recommendation, in each case in respect of a Superior Proposal
and in accordance with Section 5.06 of the Merger Agreement, shall be in effect.
Notwithstanding the foregoing, in the event the Merger Agreement is terminated
in accordance with Section 7.01 thereof, the Investors and the Company agree
that the Investors shall not be entitled to purchase any shares of Company
Common Stock pursuant to

2



--------------------------------------------------------------------------------



 



this Section 1.2(a) and the purchase right provided hereunder shall be null and
void and of no further effect.
     (b) Representations of Company. The Company represents and warrants to the
Investors that the shares of Company Common Stock purchased under this
Section 1.2, when issued, will be duly and validly issued, fully paid and
nonassessable, and will (i) be free of restrictions on transfer other than
restrictions on transfer under applicable state and federal securities laws and
(ii) not be issued in violation of any preemptive or similar rights of any
stockholder of the Company.
     (c) Representations of Investors. Each of the Investors, severally and not
jointly, represents and warrants to the Company that (i) such Investor is an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act; (ii) Company Common Stock purchased by such Investor
pursuant to this Section 1.2 will be acquired by the Investor for the purpose of
contributing such Company Common Stock to the capital of Newco, and as such is
being purchased for investment for the account of Newco and not with a view to
the resale or distribution of any part thereof or the grant of any participation
therein, and (iii) except as set forth herein, neither such Investor nor Newco
is obligated under any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participation to such person or to any
unaffiliated third person, with respect to any of such Company Common Stock, and
neither of them has any present intention of entering into any such contract,
agreement or understanding.
     (d) Adjustment of Share Purchase. Provided that Newco and the Investors
collectively own at least 19,108,211 shares of the outstanding Company Common
Stock, to the extent that the issuance of shares of Company Common Stock
contemplated by this Section 1.2 would not result in the Investors and Newco
owning in the aggregate at least ninety and one-tenth percent (90.1%) of the
issued and outstanding Company Common Stock on the date of the Closing of such
purchase, the number of shares of Company Common Stock which the Investors may
purchase under this Section 1.2 will be increased to a number sufficient to
result in such percentage of ownership, at a purchase price of $2.50 per share.
     (e) Anti-Dilution. In the event of a reorganization, recapitalization,
stock dividend or stock split, or combination or other change in the Company
Common Stock, in order to prevent the dilution or enlargement of the rights
provided in Section 1.2, the Base Price and the number of Base Shares shall be
proportionately adjusted. When any adjustment is required to be made pursuant to
this paragraph (e), the Company shall promptly mail to Newco and the Investors a
certificate setting forth the Base Price and the number of Base Shares after
such adjustment and setting forth a brief statement of the facts requiring such
adjustment.
     1.3 Support of Merger. (a) LJH represents and warrants that it is the
beneficial owner of 15,385,812 shares of Company Common Stock (the “LJH
Shares”). The Owl Creek Investors represent and warrant that they are the
beneficial owners of an aggregate of 3,722,399 shares of the Company Common
Stock (the “Owl Creek Shares”). LJH and the Owl Creek Investors are the sole
stockholders of Newco. Prior to the Effective Time of the Merger, the LJH Shares
and the Owl Creek Shares, together with any shares of Company Common Stock
purchased pursuant to this Agreement (collectively, the “Newco Shares”) will be
contributed to Newco and Newco will be the record holder of the Newco Shares at
the Effective Time of the Merger.

3



--------------------------------------------------------------------------------



 



     (b) The Investors will, and will cause Newco to, upon the execution of the
Merger Agreement, deliver to the Company a copy of a written consent and proxy
(the “Proxy”), executed by each of the Investors and by Newco in the form
attached hereto as Exhibits A-1 and A-2 and covering all shares of Company
Common Stock owned or acquired by any of them, irrevocably adopting the Merger
Agreement and the Merger, including, without limitation, voting in favor of the
adoption of the Merger Agreement by the Investors in their capacity as
stockholders of Newco, voting in favor of the adoption of the Merger Agreement
by Newco as a stockholder of the Company pursuant to Subsection 1.3(d), and by
the Investors in their capacities as stockholders of the Company pursuant to
Subsection 1.3(d) and, if applicable, voting in favor of a merger pursuant to
Section 253 of the DGCL by the Investors in their capacities as stockholders of
Newco. The Proxy will appoint Steven Gerard and Len Singer, and each of them
individually, as their proxy and attorney in fact in accordance with the DGCL,
will be irrevocable and coupled with an interest, provided that such Proxy will
terminate upon the earlier to occur of the consummation of the Merger or any
termination of the Merger Agreement.
     (c) Each of the Investors shall, and shall cause Newco to, at any meeting
of the stockholders of the Company (whether annual or special, and whether or
not an adjourned or postponed meeting), however called, pursuant to Section 5.01
of the Merger Agreement (A) when a meeting is held, appear at such meeting or
otherwise cause each share of Company Common Stock it owns to be counted as
present thereat for the purpose of establishing a quorum, (B) vote (or cause to
be voted) in person or by proxy all shares of Company Common Stock it owns in
favor of the adoption of the Agreement and the approval of the Merger and for
any other matters necessary for consummation of the Transactions and (C) vote
(or cause to be voted) all shares of Company Common Stock it owns against
(X) any proposal for any recapitalization, reorganization, liquidation, merger,
sale of assets or other business combinations between the Company and any other
Person (other than the Merger) and (Y) any other action that could reasonably be
expected to impede, interfere with, delay, postpone or adversely affect the
Merger or any of the Transactions.
     (d) Each of the Investors shall, at any meeting of the stockholders of
Newco (whether annual or special and whether or not an adjourned or postponed
meeting), or in connection with any action of the stockholders of Newco by
written consent, (A) when a meeting is held, appear at such meeting or otherwise
cause each share of Newco’s voting capital stock it owns to be counted as
present thereat for the purpose of establishing a quorum, (B) exercise all
voting and related rights of such Investor with respect to each share of Newco’s
voting capital stock it owns in favor of the adoption of the Agreement and the
approval of the Merger (whether consummated under Section 251 or Section 253 of
the DGCL) and for any other matters necessary for consummation of the
Transactions, and (C) exercise all voting and related rights of such Investor
with respect to each share of Newco’s voting capital stock it owns against any
action that could reasonably be expected to materially impede, interfere with,
delay, postpone or adversely affect the consummation of Merger or any of the
Transactions.
     1.4 Subsequent Transactions. (a) Each of the Investors and Newco agrees
with the Company that during the period commencing on the date of this Agreement
and ending on the date that is six months following the termination of the
Merger Agreement (the “Effective Period”), it will not agree with any person to
cause the Company, or take any other action to cause the Company, to merge with
any person pursuant to Section 253 of the DGCL, without the prior consent of the
Special Committee, unless the terms of any such action or transaction include
the payment or delivery to the Public Shareholders of at least the Agreed
Consideration.

4



--------------------------------------------------------------------------------



 



“Agreed Consideration” means cash in an amount of at least $4.00 per share of
Company Common Stock. The Company agrees that the sale of the Company Common
Stock owned by the Investors to a person who agrees to pay the Public
Shareholders the same per share cash consideration as received by the Investors
in any subsequent tender offer or merger, including any merger under Section 253
of the DGCL, will satisfy the requirements of this Section 1.4, even if such per
share consideration is less than $4.00 per share.
     (b) If any of the Investors, Newco or the Company enters into a Subsequent
Transaction, agrees to enter into a Subsequent Transaction, or the Investors or
Newco agree to cause the Company to enter into a Subsequent Transaction, during
the Effective Period, each of the Investors, Newco and the Company agrees that
it will not enter into any binding agreement providing for such Subsequent
Transaction that does not include as one of its terms the payment or delivery to
the Public Shareholders of Agreed Consideration. For purposes of this
Section 1.4, a “Subsequent Transaction” means any of the following:
     (i) any merger, consolidation, share exchange, sale of shares of Company
Common Stock to a person not affiliated with the seller, business combination,
recapitalization, liquidation, dissolution or other similar transaction (whether
or not the Company is the entity surviving any such transaction) involving the
Company or any of its Subsidiaries which results in any person beneficially
owning 50% or more of any class of equity or voting securities of the Company or
of any of its Subsidiaries or 50% or more of the assets of the Company and its
Subsidiaries (directly or indirectly, including by the ownership of equity or
voting securities);
     (ii) any sale, lease, exchange, transfer or other disposition (directly or
indirectly, including by the transfer of equity or voting securities) of 50% or
more of the assets of the Company and its Subsidiaries;
     (iii) any sale, exchange, transfer or other disposition of equity or voting
securities in which the Company or any of its Subsidiaries participates and
which results in any person beneficially owning 50% or more of any class of
equity or voting securities of the Company or of any of its Subsidiaries; or
     (iv) any transaction or series of transactions, including a tender offer or
exchange offer, that, if consummated, would result in any person beneficially
owning more than 50% of any class of equity or voting securities of the Company
or of any of its Subsidiaries.
     1.5 Waiver of Requirement, Amendment. The restrictions set forth in
Section 1.4 may be waived, and this Agreement may only be amended, by the
Company if such action is approved by (a) vote of a majority of the Public
Shareholders present in person or by proxy at a duly called meeting of the
Company’s stockholders or (b) the affirmative vote of a majority of the members
of the Special Committee.
     1.6 Releases.
     (a) Release by Investors. Effective upon the consummation of the Merger,
and in consideration of the benefit to be realized by each Investor as a
consequence of the Merger, each Investor, except as set forth below, hereby
releases, relinquishes, acquits, waives and forever discharges the Company, and
each of the Company’s affiliates, officers, directors, agents, employees,
representatives, attorneys and/or assigns (collectively the “Company Releasees”)

5



--------------------------------------------------------------------------------



 



from any and all claims, counterclaims, rights, demands, actions, suits,
requests, proceedings, liabilities or causes of action, whether known or unknown
at the time of this Agreement, that such Investor or any of its affiliates may
have, directly or indirectly (including pursuant to any class action), that
arise out of or relate in any way to such Investor’s purchase, acquisition or
ownership of shares of Company Common Stock and which have arisen prior to the
date of this Agreement (the “Investor Released Claims”), including without
limitation, to the extent relevant or applicable, claims that may arise out of
or relate in any way to: (i) the Merger Agreement or Merger, or any actions of
the Company Releasees in connection therewith; (ii) the Investor’s status as a
stockholder of the Company, including (x) such Investor’s purchase of the senior
subordinated convertible PIK notes due 2006 of the Company, (y) such Investor’s
tender of senior subordinated convertible PIK notes due 2006 to the Company in
the Company’s January 2005 and August 2005 tender offers in exchange for shares
of the Company Common Stock, and/or (z) such Investor’s purchase of shares of
Company Common Stock in the Company’s rights offering that closed on
November 22, 2005); or (iii) claims arising solely by reason of an Investor’s
status as a stockholder of the Company (including without limitation claims for
negligence, gross negligence, fraud, negligent misrepresentation, breach of the
duty of care, breach of the duty of loyalty, breaches of the duties of candor,
good faith or fair dealing, or breaches of any other fiduciary duty). Each
Investor agrees, for itself and on behalf of its affiliates, that it will never
initiate, commence, institute, prosecute or otherwise participate in, either
directly or indirectly, representatively (such as in a class action) or in any
other capacity, any action of any description whatsoever, including both known
and unknown claims, against the Company’s Releasees that seek damages or other
relief arising out of or relating to an Investor Released Claim. This
Section 1.6(a) does not apply to any claims arising specifically under this
Agreement or the Merger Agreement, any rights or claims arising under any
written contract between one or more of the Investors, any of their affiliates,
and any of the Company or any of its subsidiaries, other than matters that are
the subject to the Investor Released Claims and are expressly released
hereunder, or LJH’s rights under the LJH Warrant (as that document is described
in the Company’s filings with the U.S. Securities and Exchange Commission. Each
of the Company Releasees other than the Company party to this Agreement, is an
express third party beneficiary of the terms and conditions of this Section
1.6(a).
     (b) Release by Company and Subsidiaries. Effective upon the consummation of
the Merger, the Company and each of its Subsidiaries who are signatories to this
Agreement hereby release, relinquish, acquit, waive and forever discharge each
Investor, and each of such Investor’s officers, directors, employees, attorneys,
representatives (including John R. Cawthron in his capacity as a representative
of LJH), affiliates, predecessors, successors, or assigns (all such Persons
being referred to herein as the “Investor Released Parties”) from any and all
claims, counterclaims, rights, demands, actions, suits, requests, proceedings,
liabilities or causes of action whether known or unknown at the time of this
Agreement, that any of the Company and its Subsidiaries may have, directly or
indirectly (including pursuant to any class action), which claims (collectively,
the “Company Released Claims”) have arisen prior to the date of this Agreement
and arise out of or relate in any way to: (a) the LJH Debt; (b) the CIT Debt;
(c) the Merger Agreement or Merger (together, the “Transaction Agreements”) or
any actions of the Investor Released Parties in connection therewith; (d) any
action of LJH, or by any Investor Released Party on behalf of LJH, in its
capacity as a lender to the Company, with respect to the LJH Debt; or (e) any
Investor’s status as a stockholder of the Company, or arising out of any action
by an Investor Released Party on behalf of an Investor in its capacity as a
stockholder of the Company (including without limitation claims for negligence,
gross negligence, fraud, negligent misrepresentation, breach of the duty of
care, breach of the duty of loyalty, breaches of

6



--------------------------------------------------------------------------------



 



the duties of candor, good faith or fair dealing, or breaches of any other
fiduciary duty). The Company and each of its Subsidiaries, agree, for themselves
and on behalf of each of their affiliates, that they will never initiate,
commence, institute, prosecute or otherwise participate in, either directly or
indirectly, representatively (such as in a class action) or in any other
capacity, any action of any description whatsoever, including both known and
unknown claims, against any Investor Released Party that seeks damages or other
relief arising out of or relating to the Company Released Claims.
Notwithstanding the foregoing, nothing contained in this Section 1.6(b) shall
release (i) any right or claim of the Companies arising under or pursuant to the
Merger Agreement, this Agreement, or any other written contract or written
agreement between any Company and any of the Investor Released Parties related
to matters other than the matters that are the subject of the Company Released
Claims that are expressly released hereunder, or (ii) claims for indemnification
by any Investor Released Party who is serving or has served as an officer or
director of one or more of the Company or any Subsidiary under the laws of the
jurisdiction of organization and/or the Certificate (or Articles) of
Incorporation or By-Laws of any of the Company or such Subsidiary. Each of the
Investor Released Parties, other than Investors party to this Agreement, is an
express third party beneficiary of the terms and conditions of this Section
1.6(b).
     1.7 Notice. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile or electronic mail or otherwise
delivered by hand or by messenger addressed:
     If to LJH or to Newco, to it at 377 Neva Lane, Denison, TX 75020 attention:
Mr. Lacy Harber, telecopy: (903) 465-6514, with a copy to Bracewell & Giuliani,
LLP, 500 N. Akard Street, Suite 4000, Dallas, Texas 75201-3387, attention:
Michael W. Tankersley, Esq., telecopy (214) 758-8366, or at such other address
as LJH or Newco shall have specified by notice to the other parties to this
Agreement.
     If to any of the Owl Creek Investors, to it at 640 Fifth Avenue, 20th
Floor, New York, NY 10019, attention: Mr. Daniel Sapadin, with a copy to Schulte
Roth & Zabel, LLP, 919 Third Avenue, New York, NY 10022 , attention: Peter J.
Halasz, Esq., telecopy: (212-593-5955.
     If to the Company, to it at TIMCO Aviation Services, Inc., 623 Radar Road,
Greensboro, NC 27410, attention: Chairman, CEO and CFO, with a copy to Akerman
Senterfitt, One Southeast Third Avenue, 28th Floor, Miami, FL 33131, attention:
Philip B. Schwartz, telecopy (305) 374-5095, copy to: Richards, Layton & Finger,
P.A. One Rodney Square, P. O. Box 551, Wilmington, DE 19899, Attention: Mark
Gentile, telecopy (302) 658-6548.
     All such notices and communications will be deemed effectively given the
earlier of (i) when received, (ii) when delivered personally, (iii) one business
day after being delivered by facsimile or e-mail (with receipt of appropriate
confirmation), (iv) one business day after being deposited with an overnight
courier service of recognized standing or (v) 72 hours after being deposited in
the U.S. mail, first class with postage prepaid. In the event of any conflict
between the Company’s books and records and this Agreement or any notice
delivered hereunder, the Company’s books and records will control absent fraud
or error.
     1.8 Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the personal representatives, successors and assigns of
the respective parties hereto. Each representation, warranty, covenant,
agreement, liability or obligation of an Investor

7



--------------------------------------------------------------------------------



 



set forth in or arising out of this Agreement (each being an “Obligation”) is
agreed by the parties to be the several and not joint Obligation of that
Investor, and no Investor shall have any responsibility or liability for the
actions of any other Investor. The Investors and Newco shall require as a
condition to any sale, transfer assignment or other disposition of their shares
of Company Common Stock that the person obtaining such Company Common Stock
agree to be bound by this Agreement with respect to such shares, including,
without limitation, the granting of a proxy with respect to such shares.
     1.9 General. The invalidity or unenforceability of any term or provision
hereof shall not affect the validity or enforceability of any other term or
provision hereof. The headings in this Agreement are for convenience of
reference only and shall not alter or otherwise affect the meaning hereof. This
Agreement and the other written agreements of the parties referred to herein
constitute the entire understanding of the parties hereto with respect to the
subject matter hereof and thereof and supersede all present and prior
agreements, whether written or oral.
     1.10 Governing Law; Jurisdiction; Jury Waiver. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Delaware
applicable to contracts executed in and to be performed in that State, without
giving effect to any other choice of Law or conflict of Law provision or rule
(whether of the State of Delaware or otherwise). The parties hereto hereby:
     (a) submit to the exclusive jurisdiction of any such state or federal court
sitting in the State of Delaware for the purpose of any Action arising out of or
relating to this Agreement brought by any party hereto; and
     (b) irrevocably waive, and agree not to assert by way of motion, defense,
or otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the Transactions may not be enforced in or by any of the
above-named courts.
     (c) EACH PARTY TO THIS AGREEMENT WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT.
     1.11 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. One or more counterparts of this
Agreement or any Exhibit or Schedule hereto may be delivered via facsimile and
such facsimile counterpart shall have the same effect as an original counterpart
hereof.
[Signature pages follow]

8



--------------------------------------------------------------------------------



 



The undersigned have executed this Agreement as of the date first above written.

                      TIMCO AVIATION SERVICES, INC.    
 
               
 
  By:   /s/ Ronald Utecht        
 
   
 
  Name:   Ronald Utecht    
 
  Title:   President    
 
                    TAS HOLDING, INC.    
 
               
 
  By:   /s/ John R. Cawthron        
 
   
 
  Name:   John R. Cawthron    
 
  Title:   President    
 
                    LJH, LTD.    
 
                    By DLH Management, L.L.C., its general partner    
 
               
 
  By:   /s/ Lacy J. Harber        
 
            Lacy Harber, President    
 
                    OWL CREEK I, L.P.    
 
      By:   Owl Creek Advisors, LLC    
 
          its General Partner    

                 
 
  By:   /s/ Jeffrey Altman        
 
   
 
  Name:   Jeffrey Altman    
 
  Title:   Managing Partner    
 
                    OWL CREEK II, L.P.    
 
      By:   Owl Creek Advisors, LLC
its General Partner    
 
               
 
  By:   /s/ Jeffrey Altman        
 
   
 
  Name:   Jeffrey Altman    
 
  Title:   Managing Partner    
 
                    OWL CREEK OVERSEAS FUND, LTD.    
 
               
 
  By:   /s/ Jeffrey Altman        
 
   
 
  Name:   Jeffrey Altman    
 
  Title:   Director    

9



--------------------------------------------------------------------------------



 



                      OWL CREEK OVERSEAS FUND II, LTD.    
 
               
 
  By:   /s/ Jeffrey Altman        
 
   
 
  Name:   Jeffrey Altman    
 
  Title:   Director    
 
                    OWL CREEK SOCIALLY RESPONSIBLE         INVESTMENT FUND, LTD.
   
 
               
 
  By:   /s/ Jeffrey Altman        
 
   
 
  Name:   Jeffrey Altman    
 
  Title:   Director    

Subsidiaries executing this Agreement for purposes of Section 1.6(b):

                      AIRCRAFT INTERIOR DESIGN, INC.    
 
               
 
  By:   /s/ Kevin Carter                  
 
      Name:   Kevin Carter    
 
      Title:   Senior Vice President-Finance    
 
                    BRICE MANUFACTURING COMPANY, INC.    
 
               
 
  By:   /s/ Kevin Carter                  
 
      Name:   Kevin Carter    
 
      Title:   Senior Vice President-Finance    
 
                    TIMCO ENGINE CENTER, INC.    
 
               
 
  By:   /s/ Kevin Carter                  
 
      Name:   Kevin Carter    
 
      Title:   Senior Vice President-Finance    
 
                    TIMCO ENGINEERED SYSTEMS, INC.    
 
               
 
  By:   /s/ Kevin Carter                  
 
      Name:   Kevin Carter    
 
      Title:   Senior Vice President-Finance    

10



--------------------------------------------------------------------------------



 



                      TRIAD INTERNATIONAL MAINTENANCE CORPORATION
 
           
 
  By:   /s/ Kevin Carter    
 
           
 
      Name: Kevin Carter    
 
      Title: Senior Vice President-Finance    
 
                    AVIATION SALES DISTRIBUTION SERVICES COMPANY
 
           
 
  By:   /s/ Kevin Carter    
 
           
 
      Name: Kevin Carter    
 
      Title: Senior Vice President-Finance    
 
                AVIATION SALES LEASING COMPANY    
 
           
 
  By:   /s/ Kevin Carter    
 
           
 
      Name: Kevin Carter    
 
      Title: Senior Vice President-Finance    
 
                    AVIATION SALES PROPERTY MANAGEMENT CORP.
 
           
 
  By:   /s/ Kevin Carter    
 
           
 
      Name: Kevin Carter    
 
      Title: Senior Vice President-Finance    
 
                AVS/CAI, INC.    
 
           
 
  By:   /s/ Kevin Carter    
 
           
 
      Name: Kevin Carter    
 
      Title: Senior Vice President-Finance    
 
                AVS/M-1, INC.    
 
           
 
  By:   /s/ Kevin Carter    
 
           
 
      Name: Kevin Carter    
 
      Title: Senior Vice President-Finance    

11



--------------------------------------------------------------------------------



 



                  AVS/M-2, INC.    
 
           
 
  By:   /s/ Kevin Carter    
 
           
 
      Name: Kevin Carter    
 
      Title: Senior Vice President-Finance    
 
                AVS/M-3, INC.    
 
           
 
  By:   /s/ Kevin Carter    
 
           
 
      Name: Kevin Carter    
 
      Title: Senior Vice President-Finance    

                      AVSRE, L.P.    
 
                    By:   Aviation Sales Property Management Corp.,    
 
          its general partner    
 
               
 
      By:   /s/ Kevin Carter    
 
               
 
          Name: Kevin Carter    
 
          Title: Senior Vice President-Finance    

                  HYDROSCIENCE, INC.    
 
           
 
  By:   /s/ Kevin Carter    
 
           
 
      Name: Kevin Carter    
 
      Title: Senior Vice President-Finance    
 
                TMAS/ASI, INC.    
 
           
 
  By:   /s/ Kevin Carter    
 
           
 
      Name: Kevin Carter    
 
      Title: Senior Vice President-Finance    

12



--------------------------------------------------------------------------------



 



                  WHITEHALL CORPORATION    
 
           
 
  By:   /s/ Kevin Carter    
 
           
 
      Name: Kevin Carter    
 
      Title: Senior Vice President-Finance    

13



--------------------------------------------------------------------------------



 



Exhibit A-1

14



--------------------------------------------------------------------------------



 



IRREVOCABLE PROXY
TO VOTE STOCK OF
TIMCO AVIATION SERVICES, INC.
AND
TAS HOLDING, INC.
     The undersigned stockholder of (1) TIMCO Aviation Services, Inc., a
Delaware corporation (the “Company”) and (2) TAS Holding, Inc., a Delaware
corporation (“Newco”), hereby irrevocably (to the full extent permitted by the
General Corporation Law of the State of Delaware) appoints Steven Gerard and Len
Singer, and each of them, as the sole and exclusive attorneys and proxies of the
undersigned, with full power of substitution and resubstitution, to vote and
exercise all voting and related rights (to the full extent that the undersigned
is entitled to do so) with respect to all of the shares of capital stock of the
Company and Newco that now are or hereafter may be owned beneficially and of
record by the undersigned, and any and all other shares or securities of the
Company or Newco issued or issuable in respect thereof on or after the date
hereof (collectively, the “Shares”) in accordance with the terms of this Proxy.
The Shares owned beneficially and of record by the undersigned stockholder as of
the date of this Proxy are listed beneath the undersigned’s signature on the
final page of this Proxy. Upon the undersigned’s execution of this Proxy, any
and all prior proxies given by the undersigned with respect to any Shares are
hereby revoked and the undersigned agrees not to grant any subsequent proxies
with respect to the Shares until after the Expiration Date (as defined below).
This Proxy shall be effective immediately following the execution and delivery
of the Unanimous Written Consent of the Stockholders of TAS Holding, Inc. to be
executed immediately following the execution of the Merger Agreement (as defined
below).
     This Proxy is coupled with an interest, is irrevocable (to the extent
permitted by the General Corporation Law of the State of Delaware), is granted
pursuant to that certain Conversion, Support and Release Agreement of even date
herewith (the “Support Agreement”), by and among the Company, Newco, LJH, Ltd.,
a Texas limited partnership, Owl Creek I, L.P., Owl Creek II L.P., Owl Creek
Overseas Fund, Ltd. and Owl Creek Overseas Fund II, Ltd. and certain other
parties thereto and is granted in consideration of Newco’s and the Company’s
willingness to propose and negotiate towards the execution of an agreement and
plan of merger by and between the Company and Newco (the “Merger Agreement”)
providing for the merger of Newco with and into the Company (the “Merger”). As
used herein, the term “Expiration Date” shall mean the earliest to occur of
(1) such date and time as the Merger shall become effective in accordance with
the terms and provisions of the Merger Agreement, and (2) the date of
termination of the Merger Agreement.
     The attorneys and proxies named above, and each of them, are hereby
authorized and empowered by the undersigned, at any time prior to the Expiration
Date, to act as the undersigned’s attorney and proxy to vote the Shares, and to
exercise all voting rights of the undersigned with respect to the Shares
(including, without limitation, the power to execute and deliver written
consents pursuant to the General Corporation Law of the State of Delaware), at
every annual, special, adjourned or postponed meeting of the stockholders of the
Company or Newco, as the case may be, and in every written consent in lieu of
such meeting (1) in favor of (X) adoption of the Merger Agreement, (Y) the
approval of the Merger (whether consummated pursuant to Section 251 or (if
applicable) Section 253 of the General Corporation Law of the State of Delaware
and the transactions contemplated thereby and (Z) the adjournment of any meeting
of the stockholders of the Company if the Special Committee of the Board of
Directors of the Company recommends such adjournment; and (2) against (X) any
proposal for any recapitalization, merger, sale of assets or other business
combination (other than the Merger) between the Company and any person or entity
other than Newco, (Y) any other action or agreement that could result in a
breach of

15



--------------------------------------------------------------------------------



 



any covenant, representation or warranty or any other obligation or agreement of
the Company or Newco under the Merger Agreement or the undersigned under the
Support Agreement or that could result in any of the conditions to the Company’s
or Newco’s obligations under the Merger Agreement not being fulfilled and
(Z) any other action that could reasonably be expected to impede, interfere
with, delay, postpone or adversely affect the Merger or any of the transactions
contemplated thereby. In addition to the other covenants and agreements of the
undersigned stockholder provided for elsewhere in this Agreement, from the
execution of this Agreement until the Expiration Date, the undersigned
stockholder shall not enter into any agreement, arrangement or understanding
with any person or entity to take any of the actions described in clause (2) of
the foregoing sentence, or the effect of which would be inconsistent with or
violate the provisions and agreements contained in this Proxy. The undersigned
shall, and the attorneys and proxies named herein, and each of them, are hereby
authorized and empowered on behalf of the undersigned to, direct the record
owners (if not the undersigned) of any Shares to take any and all actions and to
execute such documents (including, without limitation, execution of a proxy) to
enable the voting of the Shares pursuant to and in accordance with this Proxy.
     Any obligation of the undersigned hereunder shall be binding upon the
successors and assigns of the undersigned.
     The authority granted to the named attorneys and proxies by this Proxy is
limited to the express subject matter, actions and authority described in this
Proxy. No other or greater authority is to be implied from the granting of this
Proxy. The undersigned stockholder retains the right, power and authority to
exercise all other rights associated with the ownership of the shares of the
Company and Newco subject to the Proxy, including voting rights, that are not
expressly granted to the attorneys and proxies named herein.
     This Proxy is irrevocable (to the extent provided in the General
Corporation Law of the State of Delaware).
     Dated: July 31, 2006

 
 
(Signature of Stockholder)
 
 
(Print Name of Stockholder)

      Shares owned beneficially and of record:
Company Shares
  Number
 
   
 
   
Newco Shares
  Number
 
   

16



--------------------------------------------------------------------------------



 



Exhibit A-2

17



--------------------------------------------------------------------------------



 



IRREVOCABLE PROXY
TO VOTE STOCK OF
TIMCO AVIATION SERVICES, INC.
AND
TAS HOLDING, INC.
     The undersigned, TAS Holding, Inc., a Delaware corporation (“Newco”),
hereby irrevocably (to the full extent permitted by the General Corporation Law
of the State of Delaware) appoints Steven Gerard and Len Singer, and each of
them, as the sole and exclusive attorneys and proxies of the undersigned, with
full power of substitution and resubstitution, to vote and exercise all voting
and related rights (to the full extent that the undersigned is entitled to do
so) with respect to all of the shares of capital stock of TIMCO Aviation
Services, Inc., a Delaware corporation (the “Company”) and Newco that now are or
hereafter may be owned beneficially and of record by the undersigned, and any
and all other shares or securities of the Company or Newco issued or issuable in
respect thereof on or after the date hereof (collectively, the “Shares”) in
accordance with the terms of this Proxy. The Shares owned beneficially and of
record by the undersigned stockholder as of the date of this Proxy are listed
beneath the undersigned’s signature on the final page of this Proxy. Upon the
undersigned’s execution of this Proxy, any and all prior proxies given by the
undersigned with respect to any Shares are hereby revoked and the undersigned
agrees not to grant any subsequent proxies with respect to the Shares until
after the Expiration Date (as defined below). This Proxy shall be effective
immediately following the execution and delivery of the Unanimous Written
Consent of the Stockholders of TAS Holding, Inc. to be executed immediately
following the execution of the Merger Agreement (as defined below).
     This Proxy is coupled with an interest, is irrevocable (to the extent
permitted by the General Corporation Law of the State of Delaware), is granted
pursuant to that certain Conversion, Support and Release Agreement of even date
herewith (the “Support Agreement”), by and among the Company, Newco, LJH, Ltd.,
a Texas limited partnership, Owl Creek I, L.P., Owl Creek II L.P., Owl Creek
Overseas Fund, Ltd. and Owl Creek Overseas Fund II, Ltd. and certain other
parties thereto and is granted in consideration of Newco’s and the Company’s
willingness to propose and negotiate towards the execution of an agreement and
plan of merger by and between the Company and Newco (the “Merger Agreement”)
providing for the merger of Newco with and into the Company (the “Merger”). As
used herein, the term “Expiration Date” shall mean the earliest to occur of
(1) such date and time as the Merger shall become effective in accordance with
the terms and provisions of the Merger Agreement, and (2) the date of
termination of the Merger Agreement.
     The attorneys and proxies named above, and each of them, are hereby
authorized and empowered by the undersigned, at any time prior to the Expiration
Date, to act as the undersigned’s attorney and proxy to vote the Shares, and to
exercise all voting rights of the undersigned with respect to the Shares
(including, without limitation, the power to execute and deliver written
consents pursuant to the General Corporation Law of the State of Delaware), at
every annual, special, adjourned or postponed meeting of the stockholders of the
Company or Newco, as the case may be, and in every written consent in lieu of
such meeting (1) in favor of (X) adoption of the Merger Agreement, (Y) the
approval of the Merger (whether consummated pursuant to Section 251 or (if
applicable) Section 253 of the General Corporation Law of the State of Delaware
and the transactions contemplated thereby and (Z) the adjournment of any meeting
of the stockholders of the Company if the Special Committee of the Board of
Directors of the Company recommends such adjournment; and (2) against (X) any
proposal for any recapitalization, merger, sale of assets or other business
combination (other than the Merger) between the Company and any person or entity
other than Newco, (Y) any other action or agreement that could result in a
breach of any covenant, representation or warranty or any other obligation or
agreement of the Company or Newco

18



--------------------------------------------------------------------------------



 



under the Merger Agreement or the undersigned under the Support Agreement or
that could result in any of the conditions to the Company’s or Newco’s
obligations under the Merger Agreement not being fulfilled and (Z) any other
action that could reasonably be expected to impede, interfere with, delay,
postpone or adversely affect the Merger or any of the transactions contemplated
thereby. In addition to the other covenants and agreements of the undersigned
stockholder provided for elsewhere in this Agreement, from the execution of this
Agreement until the Expiration Date, the undersigned stockholder shall not enter
into any agreement, arrangement or understanding with any person or entity to
take any of the actions described in clause (2) of the foregoing sentence, or
the effect of which would be inconsistent with or violate the provisions and
agreements contained in this Proxy. The undersigned shall, and the attorneys and
proxies named herein, and each of them, are hereby authorized and empowered on
behalf of the undersigned to, direct the record owners (if not the undersigned)
of any Shares to take any and all actions and to execute such documents
(including, without limitation, execution of a proxy) to enable the voting of
the Shares pursuant to and in accordance with this Proxy.
     Any obligation of the undersigned hereunder shall be binding upon the
successors and assigns of the undersigned.
     The authority granted to the named attorneys and proxies by this Proxy is
limited to the express subject matter, actions and authority described in this
Proxy. No other or greater authority is to be implied from the granting of this
Proxy. The undersigned stockholder retains the right, power and authority to
exercise all other rights associated with the ownership of the shares of the
Company and Newco subject to the Proxy, including voting rights, that are not
expressly granted to the attorneys and proxies named herein.
     This Proxy is irrevocable (to the extent provided in the General
Corporation Law of the State of Delaware).
     Dated: July 31, 2006

            TAS HOLDING, INC.
      By:           John Cawthron, President             

          Shares owned beneficially and of record:
Company Shares
  Number
 
   
Common Stock
    0  
 
       
Newco Shares
  Number
 
   
Common Stock
    0  

19